Citation Nr: 1211844	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-48 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to May 6, 2010 and 70 percent disabling beginning on May 6, 2010. 

2.  Entitlement to an increased rating for the service-connected bilateral hearing loss, currently rated as noncompensable prior to November 11, 2010 and 10 percent disabling, beginning on that date. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 1945 and from November 1948 to September 1952.  His service in World War II and receipt of the Purple Heart Medal are indicated by the record. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the RO in St. Louis, Missouri.  The RO in New York, New York currently has original jurisdiction over the Veteran's claim. 

The Board notes that in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The issue of an increased rating for the service-connected bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

For the period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood; total occupational and social impairment has not been demonstrated or approximated.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 70 percent, but no higher, for the service-connected PTSD have been met prior to May 6, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.130 including Diagnostic Code 9411 (2011).

2.  The criteria for the assignment of a disability rating in excess of 70 percent for the service-connected PTSD have not been met on or after May 6, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in October 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.   

The October 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records from his first period of service, VA outpatient medical records and VA examination reports.  

With respect to records from the Veteran's second period of active duty service, in June 2004, the National Personnel Records Center (NPRC) indicated that these records were destroyed in a fire at the facility. The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on the VA's responsibility to obtain a veteran's service records.  

The Board finds, however, that in light of evidence that the records were destroyed in a fire, there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.  Moreover, such records would have no impact on the Veteran's current claim since they would not describe the current level of his disability.  

The record indicates that the RO has attempted to obtain evidence from the Veteran's former employer regarding his employment.  After submitting two requests for information, the Veteran was informed in a January 2008 letter that records have not been received and it was his responsibility to see that VA receives it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, VA has complied with the requirements pertaining to obtaining records not in the custody of a federal department or agency.  See 38 C.F.R. § 3.159(c)(1) (2011).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As the Board will discuss in its analysis, the Veteran was provided with a VA examinations in March 2007 and November 2010.  The report of these examinations reflect that the examiners reviewed the Veteran's current complaints, conducted appropriate examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the March 2007 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).   

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  

In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].



III.  Analysis

The service-connected PTSD is currently rated as 50 percent disabling prior to May 6, 2010 and 70 percent disabling thereafter.  For the reasons that will be explained, the Board finds that a 70 percent rating, but no more, is warranted throughout the entire appeal period. 

As noted, the assignment of a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  

Accordingly, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

Here, prior to May 6, 2010, the Veteran's VA treatment records document his complaints of feeling that "life [is] not worth living."  See a September 2008 VA treatment record.  In addition, in his December 2009 Substantive Appeal, the Veteran indicated that he had been having suicidal thoughts.  Accordingly, the Board finds that suicidal ideation has been demonstrated. 

A January 2007 VA treatment record states that the Veteran experiences increased feelings of anxiety in the evenings which results in "the need to move around to manage anxiety."  It was noted that the Veteran has been experiencing increased nightmares and sleep difficulty during this time frame.  

Accordingly, based on the Veteran's need to "move around" when he experiences increased anxiety, and the evidence documenting that this behavior has resulted in problems sleeping, the Board finds that the Veteran's PTSD symptomatology results in obsessional rituals which interfere with routine activities.  

While the Veteran's speech was described as "slightly reduced volume with occasional extended latencies to response" during the March 2007 VA examination, the record does not indicate that the Veteran's speech has been intermittently illogical, obscure or irrelevant.  He does not appear to contend that such symptomatology is present. 

In a September 2008 VA treatment record, the Veteran indicated that he was not interested in doing anything due to his depression and that he just "mope[s] around all day."  It was noted that his concentration, attention, recent memory and sleep have been impaired.  

While this treatment record indicates that the Veteran was able to cook, vacuum and dust, an August 2008 treatment record indicates that the Veteran was no longer able clean his house, go fishing, mow the lawn, or do ordinary things because of "physical limitations."  

In short, based on the evidence documenting the Veteran's continuous depression and his diminished functioning, the Board finds that the record arguably indicates that the Veteran's PTSD results in near-continuous depression which affects his ability to function independently, appropriately and effectively.

The record does not indicate that the Veteran experiences spatial disorientation, or that his PTSD results in a neglect of personal appearance and hygiene.  Moreover, the Veteran himself does not appear to suggest that such symptomatology is present. 

The March 2007 VA examination reported that the Veteran had difficulty at work due to problems concentrating and his use of alcohol.  (Alcohol dependence was service-connected as secondary to the Veteran's PTSD in the October 2009 Statement of the Case.)  

Furthermore, the examination report indicates that the Veteran had "some interpersonal difficulties due to his irritability and outbursts of anger."  Based on this evidence, the Board finds that impaired impulse control and difficulty adapting to stressful circumstances have been demonstrated. 

With respect to the inability to establish and maintain effective relationships, the record indicates that the Veteran had a close knit family and successful relationships with his children, grandchildren and great-grandchildren.  See the March 2007 VA examination. An inability to establish and maintain effective relationships has therefore not been demonstrated. 

In short, after a review of the record, the Board finds that the impact of the service-connected PTSD on his social and industrial functioning is sufficient to more closely approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2011).  

Accordingly, the Board concludes that the severity of his symptoms warrants an increased rating to 70 percent.  

In this capacity, the Board observes that the Veteran was assigned a GAF score of 53 during the March 2007 VA examination.  As noted, the score in this case is found to be approaching a level of incapacity consistent with the assignment of a 70 percent rating, but no more. 

The Board has also considered the Veteran's entitlement to 100 percent disability rating both before and after May 6, 2011.  

Here, the evidence of record does not indicate that the Veteran's symptomatology results in a gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Moreover, the Veteran himself does not appear to endorse such extreme pathology. 

During the March 2007 VA examination, it was reported that the Veteran heard a distant knocking sound twice per month and sometimes heard a voice calling his name.  During the November 2010 VA examination, the Veteran was noted to have auditory and gustatory hallucinations.  Accordingly, the Board finds that the Veteran has been experiencing persistent hallucinations. 

In short, only one of the seven symptoms described in the 100 percent rating criteria has been demonstrated, and the severity of this symptom alone does not equate with total impairment in the Veteran's occupational or social functioning.  

Specifically, the March 2007 VA examiner stated that the Veteran was able to perform all of his activities of daily living and was competent to manage his funds.  The November 2010 VA examiner stated that the Veteran's PTSD symptoms did not result in total occupational and functional impairment. 

Significantly, however, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  

In this case, the Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.  

In this capacity, the Board recognizes that the Veteran has reported that he is consistently depressed and has difficulty sleeping, concentrating and memory difficulties.  Such symptomatology, however, does not indicate a total impairment in social or occupational functioning as the Veteran has been able to live independently and maintain a healthy relationship with his extended family.  See, e.g., the March 2007 VA examination report. 

While, the Veteran has displayed some serious psychiatric symptomatology, such as hallucinations, for the stated reasons, the bulk of the Veteran's PTSD symptomatology is not congruent with a 100 percent disability rating.  

In summary, based on the evidence of record, the Board finds that the symptomatology reported by the Veteran and reflected in the record is more reflective of occupational and social impairment consistent with the 70 percent rating the Board is assigning.


IV. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased disability evaluation of 70 percent, but no higher, is granted prior to May 6, 2010, for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased disability rating in excess of 70 percent for the service-connected PTSD, on and after May 6, 2010, is denied. 


REMAND

After having carefully considered the matter, and for following reasons, the Board believes that the issue of an increased rating for bilateral hearing loss must be remanded for further development.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, relevant to audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

Here, the Veteran was afforded a VA examination in January 2008.  After indicating that his bilateral hearing loss had increased in severity, he was afforded an additional examination in November 2010.  The Board notes, however, that the November 2010 examiner did not describe the functional effect of the Veteran's hearing loss in her November 2010 report.  

While the Veteran's VA outpatient treatment records indicate that he has difficulty hearing, the records do not sufficiently discuss the functional effects caused by his disability, moreover, the record does not indicate that the November 2010 VA examiner reviewed the Veteran's claims folder.  As such, a new VA examination is necessary.

Accordingly, the claim for an increased rating for bilateral hearing loss is being REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss disability. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed (including audiological testing), and the results reported in detail. The claims file and a copy of this remand should be provided to the examiner for review. The examiner should elicit a complete history from the Veteran.

The examiner should specifically describe the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities. 

Complete rationale for all opinions expressed should be included in the examination report.

2.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


